DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/766,587, filed on 04/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “light light” in the 5th line of the claim, which seems to be a typo of “light”.  Claim 2 recites the limitation “of the of the” in the 6th line of the claim, which seems to be a typo of  “of the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each imaging element" in the second line of the claim.  It is unclear whether it refers to “a plurality of imaging elements” recited in the first two lines of the claim.  It is recommended to replace it with “each of the imaging elements”.
Claim 1 recites the limitation “a portion of the light-absorbing layer” in the last line of the claim.  It is unclear whether this limitation is the same as or different from the limitation “a portion of the light-absorbing layer” recited in the 11th line of the claim.
Claim 4 recites the limitation "the insulation layer" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “the insulating layer”.
Claim 12 recites the limitation "each imaging element" in the second line of the claim.  It is unclear whether it refers to “a plurality of imaging elements” recited in the first two lines of the claim.  It is recommended to replace it with “each of the imaging elements”.
Claim 12 recites the limitation “a portion of the light-absorbing layer” in the third last line of the claim.  It is unclear whether this limitation is the same as or different from the limitation “a portion of the light-absorbing layer” recited in the 11th line of the claim.
Claims 2-11 and 13-20 are rejected because they depend on the rejected claims 1 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-12, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 2012/0287297).
Regarding claim 1, Fukuda teaches a method of manufacturing an imaging device (10; Fig. 1, [0029]) including a plurality of imaging elements (pixels; [0029]) in an imaging area (13; Fig. 1, [0029]), each imaging element (each pixel) including a photoelectric conversion unit (photodiodes in 26; [0039]) in a substrate (26, 22, 36; Fig. 2, [0039]) and a wire grid polarizer (30; Figs. 1-3, [0039]) arranged at a light-incident side (top side) of the photoelectric conversion unit (photodiodes in 26), the method comprising: forming the photoelectric conversion unit (photodiodes in 26) in the substrate (26, 22, 36); forming a light-reflecting layer (32; Figs. 1-3, [0043]) on or above the photoelectric conversion unit (photodiodes in 26), wherein the light-reflecting layer (32) includes a first electrical conducting material (Al, [0046]) that is electrically connected to at least one of the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26, electrically connected to the substrate 26/22/36 through the conductive film 35; Fig. 2, [0043]); forming a light-absorbing layer (34; Figs. 1-3, [0043]) on or above the light-reflecting layer (32; see Fig. 5B), wherein the light-absorbing layer (34) includes a second electrical conducting material (Al, [0051]), and wherein at least a portion of the light-absorbing layer (34) is in contact (indirect contact with intervening layer) with the light-reflecting layer (32; see Fig. 5B); and patterning ([0069-0070]) the light-absorbing layer (34) and the light-reflecting layer (32) to form the wire grid polarizer (30) including a plurality of stacked strip-shaped portions (portions of 30; Figs. 1-3), wherein each of the plurality of stacked strip-shaped portions (portions of 30; Figs. 1-3) includes a portion of the light-reflecting layer (32) and a portion of the light-absorbing layer (34).
Regarding claim 2, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 1, further comprising: forming an insulating layer (33; Figs. 1-3, [0043]) on or above the light-reflecting layer (32); and forming an opening (openings between strips of 33; Figs. 2 and 3) in the insulating layer (33), wherein the insulating layer (33) is between the light light-reflecting layer (32) and the light-absorbing layer (34), and wherein each of the of the plurality of stacked strip-shaped portions (portions of 30; Figs. 1-3) includes the portion of the light-reflecting layer (32), a portion of the insulating layer (33), and the portion of the light-absorbing layer (34; see Fig. 2).
Regarding claim 4, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 1, further comprising: forming an insulating layer (33; Figs. 1-3, [0043]) on or above the photoelectric conversion unit (photodiodes in 26); forming a light-blocking layer (a portion of 34 of Al, which can block the light by absorption, in the 5th leftmost 32/33/34 in Fig. 2; Fig. 2, [0051]) on the insulation layer (33); and forming an opening (openings between strips of 33; Figs. 2 and 3) in the insulating layer (33), wherein the light-reflecting layer (32) is in electrical contact with the light-blocking layer (34; Fig. 2, [0043]).
Regarding claim 5, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 1, wherein an area (the area of 35) in which the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26) is electrically connected to the light-reflecting layer (32) is positioned in an imaging area (the areas directly above and below the micro-lenses 29; Fig. 2, [0041]) of the imaging device (Figs. 1-3).
Regarding claim 7, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 1, wherein an area (a portion of 35 directly above the leftmost 24 in Fig. 2) in which the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26) is electrically connected to the light-reflecting layer (32) is positioned in a peripheral area outside an imaging area (the areas directly above and below the micro-lenses 29; Fig. 2, [0041]) of the imaging device (Figs. 1-3).
Regarding claim 8, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 1, wherein the light-reflecting layer (32) and the light-absorbing layer (34) are shared by a plurality of imaging elements (pixels; [0029]) in the imaging device (Figs. 1-3).
Regarding claim 9, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 1, wherein the first electrical conducting material (material of 32) includes aluminum (AL) (Al, [0046]) and the second electrical conducting material (material of 34) includes tungsten (W) (W; [0051]).
Regarding claim 10, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 1, wherein the substrate (26, 22, 36) is made of silicon (Si) (substrate 36 is made of silicon; [0039, 0029]).
Regarding claim 11, Fukuda teaches the method of manufacturing an imaging element according to claim 1, wherein the plurality of stacked strip-shaped portions (portions of 30; Figs. 1-3) extends in a continuous manner above a plurality of photoelectric conversion units (see Figs. 1-3).
Regarding claim 12, Fukuda teaches a method of manufacturing an imaging device (10; Fig. 1, [0029]) including a plurality of imaging elements (pixels; [0029]) in an imaging area (13; Fig. 1, [0029]), each imaging element (each pixel) including a photoelectric conversion unit (photodiodes in 26; [0039]) in a substrate (26, 22, 36; Fig. 2, [0039]) and a wire grid polarizer (30; Figs. 1-3, [0039]) arranged at a light-incident side (top side) of the photoelectric conversion unit (photodiodes in 26), the method comprising: forming the photoelectric conversion unit (photodiodes in 26) in the substrate (26, 22, 36); forming a light-reflecting layer (32; Figs. 1-3, [0043]) on or above the photoelectric conversion unit (photodiodes in 26), wherein the light-reflecting layer (32) includes a first electrical conducting material (Al, [0046]) that is electrically connected to at least one of the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26, electrically connected to the substrate 26/22/36 through the conductive film 35; Fig. 2, [0043]); forming a light-absorbing layer (34; Figs. 1-3, [0043]) on or above the light-reflecting layer (32; see Fig. 5B), wherein the light-absorbing layer (34) includes a second electrical conducting material (Al, [0051]), and wherein at least a portion of the light-absorbing layer (34) is in contact (indirect contact with intervening layer) with the light-reflecting layer (32; see Fig. 5B); patterning ([0069-0070]) the light-absorbing layer (34) and the light-reflecting layer (32) to form the wire grid polarizer (30) including a plurality of stacked strip-shaped portions (portions of 30; Figs. 1-3), wherein each of the plurality of stacked strip-shaped portions (portions of 30; Figs. 1-3) includes a portion of the light-reflecting layer (32) and a portion of the light-absorbing layer (34); and forming an extending portion (the portion of 32 closest to 39 in Fig. 2) of the light-reflecting layer (32) which is electrically connected to the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26, electrically connected to the substrate 26/22/36 through the conductive film 35; Fig. 2, [0043]).
Regarding claim 14, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 13, further comprising: forming an insulating layer (33; Figs. 1-3, [0043]) on or above the light-reflecting layer (32); and forming an opening (openings between strips of 33; Figs. 2 and 3) in the insulating layer (33), wherein the insulating layer (33) is between the light-reflecting layer (32) and the light-absorbing layer (34), and wherein each of the of the plurality of stacked strip-shaped portions (portions of 30; Figs. 1-3) includes the portion of the light-reflecting layer (32), a portion of the insulating layer (33), and the portion of the light-absorbing layer (34; see Fig. 2).
Regarding claim 16, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 12, wherein an area (the area of 35) in which the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26) is electrically connected to the light-reflecting layer (32) is positioned in an imaging area (the areas directly above and below the micro-lenses 29; Fig. 2, [0041]) of the imaging device (Figs. 1-3).
Regarding claim 18, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 12, wherein an area (a portion of 35 directly above the leftmost 24 in Fig. 2) in which the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26) is electrically connected to the light-reflecting layer (32) is positioned in a peripheral area outside an imaging area (the areas directly above and below the micro-lenses 29; Fig. 2, [0041]) of the imaging device (Figs. 1-3).
Regarding claim 19, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 12, wherein the first electrical conducting material (material of 32) includes aluminum (AL) (Al, [0046]) and the second electrical conducting material (material of 34) includes tungsten (W) (W; [0051]).
Regarding claim 20, Fukuda teaches the method of manufacturing an imaging device (10; Fig. 1, [0029]) according to claim 12, wherein the substrate (26, 22, 36) is made of silicon (Si) (substrate 36 is made of silicon; [0039, 0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claims 1 and 12 above, and further in view of Maruyama et al. (US 2010/0201834).
Regarding claims 6 and 17, Fukuda teaches wherein an area (the area of 35) in which the substrate (26, 22, 36) or the photoelectric conversion unit (photodiodes in 26) is electrically connected to the light-reflecting layer (32; [0043]) is positioned at an outer circumference of an imaging area (the areas directly above and below the micro-lenses 29; Fig. 2, [0041]) of the imaging device (Figs. 1-3).
Fukuda does not teach an area is positioned in an optical black pixel area.
In the same field of endeavor of semiconductor manufacturing, Maruyama et al. teach an optical black pixel area (113B; Fig. 4, [0018]) positioned at an outer circumference of an imaging area (113A; Fig. 4, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fukuda and Maruyama et al. and to incorporate the optical black pixel area at an outer circumference of an imaging area as taught by Maruyama et al., because the optical black pixel area can provide a reference of black level as taught by Maruyama et al. ([0255]). 
The combination of Fukuda and Maruyama et al. teach an area is positioned in an optical black pixel area, because Fukuda teaches an area to be the area of the layer 35 (Figs. 1-3) covering an outer circumference of an imaging area (Figs. 2-3) and Maruyama et al. teach that the optical black pixel area is at an outer circumference of an imaging area (Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanamori (US 2015/0141753 A1) teaches an imager having a metallic wire grid polarizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/17/2022